Citation Nr: 1422119	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected bilateral pes planus, evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984, with subsequent service in the United States Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2009, the Veteran testified at a personal hearing before a decision review officer.  In September 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  The transcripts of both hearings have been associated with the Veteran's VA claims file.

In October 2013, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

As will be discussed below, the issue of entitlement to service connection for hypertension is being reopened herein.  The underlying issue of service connection is additionally addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's bilateral pes planus has been manifested by no more than severe symptoms, including mild pronation, pain on manipulation, and characteristic callosities.

2.  The Veteran's service-connected bilateral pes planus does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.

3.  In an unappealed July 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

4.  Additional evidence received since the July 2004 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for hypertension, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a disability rating in excess of 30 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).

2.  The July 2004 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  The evidence received since the July 2004 rating decision is new and material as to the issue of service connection for hypertension, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the new and material evidence claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim of service connection for hypertension, no further discussion of these specific VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With regard to claim for increased disability ratings for service-connected bilateral pes planus in particular, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a letter dated in December 2006 satisfied the duty to notify provisions concerning this increased rating claim.  In particular, the letter informed the Veteran of the need for evidence of a worsening of his service-connected disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also provided with notice of how disability ratings and effective dates are determined.
In addition, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured three examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.

To this end, prior to the September 2013 Board hearing, the Veteran submitted a letter from Dr. T.L.N. dated in September 2012, which referenced an additional unattached document.  At the hearing, the Veteran indicated that he was aware of the missing document and would attempt to obtain it, in addition to outstanding service records.  In consideration of the Veteran's representations, the Board held the record open for 30 days.  As indicated above, the Veteran recently submitted additional evidence to the Board; however, this evidence did not include the unattached document referenced in the September 2013 letter.  To the extent that such medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  He has done neither.  Accordingly, VA has no duty to inform or assist that was unmet with respect to obtaining all available identified medical records.

VA examinations with respect to the bilateral pes planus claim on appeal were obtained in June 2007, January 2010, and August 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board's proceeding to adjudicate the merits of his increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 30 percent disabling rating throughout the period on appeal.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a.  The Veteran's bilateral foot disability has been rated under Diagnostic Code (DC) 5276.  Under DC 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, DC 5276.  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5276.  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.

Foot injuries may also be evaluated under DC 5284.  Under these criteria a 30 percent disability evaluation is warranted for severe foot injury, a 20 percent disability evaluation is warranted for moderately severe foot injury, and a 10 percent disability is warranted for moderate foot injury.  As the service-connected bilateral pes planus is currently rated as 30 percent disabling, DC 5284 does not avail the Veteran.

The Board has also reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's pes planus.  Accordingly, these rating codes are not for application.  Likewise, the evidence of record (to include the three VA examinations undertaken in 2007, 2010, and 2012) does not show acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5278 (claw foot) and 5283 (Tarsal, or metatarsal bones, malunion of, or nonunion of) are not for application.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5276.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5276 is deemed by the Board to be the most appropriate code, because it pertains specifically to the disability at issue (bilateral flatfoot) and also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 5276.

The words "moderate," "severe," "pronounced" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran contends that his bilateral pes planus is more severe than the assigned 30 percent rating indicates.  For the reasons set forth below, the Board finds that the Veteran's service-connected bilateral pes planus does not warrant a higher evaluation under DC 5276.  See 38 C.F.R. § 4.71a, DC 5276 (2013).

Private treatment records dated in June 2006 and August 2006 documented the Veteran's complaints of bilateral foot pain in the morning and after long periods of inactivity; stiffness, edema, and pain in the bilateral heels was also noted upon physical examination.

Following the initiation of his increased rating claim, the Veteran was afforded a VA examination in June 2007.  The Veteran reported experiencing bilateral foot pain which "is generally worse in the morning upon awakening/improves with mobilization/deteriorates with increased physical activity."  The pain ranges from dull to sharp stabbing pain which may reach 8/10.  The Veteran complained of daily stiffness.  He reported that pain is also precipitated by standing for greater than 15 minutes or walking greater than 100 feet.  The examiner noted that the Veteran's "[r]outine activities of daily living are not compromised.  Heavier household chores are limited by foot pain."  The Veteran is presently employed in law enforcement and he reports having taken approximately 14 sick days in the last year due to the bilateral foot condition.  The Veteran wears orthotics, specifically, shoe inserts, "with some degree of improvement."  He has steroid injections in his feet once every six months to treat pes planus symptoms.  He also reported flare-ups of pain averaging one to two days per week, precipitated by an increase in activity, such as protracted walking and running.  The flare-ups are relieved by elevation, soaking the feet, or ibuprofen.  The examiner noted that the Veteran's had an antalgic gait.  Physical examination revealed hyperkeratosis of the fifth metatarsal head bilaterally.  The examiner noted that the bilateral heels invert normally when rising upon metatarsal heads.  The examiner indicated that there is "no hammering/clawing/mallet deformity of the lesser toes."

VA treatment records dated in September 2009 documented the Veteran's complaints of foot and heel pain.  In November 2009, the Veteran's VA treatment provider noted that the Veteran had painful arches and experiences constant pain and discomfort.  Pain on palpation was described.  The treatment provider diagnosed the Veteran with bilateral plantar fasciitis, bilateral posterior tibial tendonitis, and degenerative joint disease (DJD).  See the VA treatment record dated November 2009.

The Veteran was afforded a second VA examination in January 2010, at which time he complained of bilateral foot pain at rest with an increase in pain after weight bearing any length of time.  He complained of radiating sharp pain under the arches and extending to the heels.  He denied swelling, burning, numbness, or tingling of the feet.  He did endorse fatigue with standing.  The Veteran reported that cortisone injections from several years ago helped with his pes planus symptoms.  He stated that he experiences flare-ups of pain related to prolonged weight bearing.  He stated that it is "difficult to ambulate in the morning initially, difficulty continuing in engaged activity."  He stated that he wears shoe inserts and ankle braces with no pain relief.  The Veteran stated that he is able to perform his usual occupation "but may have foot pain performing same."  He is able to perform activities of daily living; however, he is unable to engage in sports or take long recreational walks.  Upon physical examination, the examiner noted that the Veteran's feet were neurologically and vascularly intact with no sensory deficits.  The examiner diagnosed the Veteran with mild flexible pes planus, increased with weight bearing, with mild pronation upon weight bearing, right greater than left.  He also noted that there was mild valgus angulation of the Achilles.  Nontender callosities were identified upon the bilateral plantar fifth metatarsal heads.  There was tenderness to palpation over the plantar metatarsal arches and plantar central middle to heels, and tenderness over the Achilles, bilaterally.  The examiner further noted "mild weight bearing Achilles valgus angulation un-corrected with manipulation, no swelling, no erythema, and no drainage."

In a July 2012 letter, Dr. T.L.N. indicated that the Veteran's flat feet cause "subtalar (calcaneus/talus) pronation" which then leads to excessive valgus stress to the knees.  The hips are then placed into excessive adduction internal rotation.  "This whole posture has been typically called 'malicious malalignment syndrome' because of the series of painful disorders that come from chain of events in the lower extremities."  See the letter from Dr. T.L.N. dated in July 2012.  In a September 2012 letter, Dr. T.L.N. seemed to endorse a 50 percent evaluation for the bilateral pes planus, to this end he simply noted "tenderness plantar surface."  An explanation was not provided to support this notation.

The Veteran was afforded a third VA examination in August 2012 at which time the examiner noted the Veteran's complaints of diffuse bilateral foot pain with morning foot stiffness and pain, and difficulty standing more than 15 minutes.  He denied other bilateral foot complaints.  Upon physical examination, the examiner noted that the Veteran experiences pain on manipulation of the feet; however, no swelling or characteristic callouses were shown.  The examiner indicated that the Veteran's pes planus symptoms were relieved with orthotic shoe inserts.  The examiner reported that the Veteran does not have extreme tenderness of the plantar surface of either foot.  There was also no objective evidence of marked deformity or marked pronation in either foot.  The Veteran does have 'inward' bowing of the Achilles' tendon, bilaterally.  However, he did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation in either foot.  The examiner concluded that the Veteran's pes planus does not impact his ability to work.

Based on a review of the evidence, the Board finds that the criteria for a 50 percent rating for bilateral pes planus under DC 5276 are not met or approximated.  Although VA and private treatment records document the Veteran's complaints of severe foot pain, especially in the morning and with increased activity, the Veteran's bilateral pes planus is not shown to be pronounced, resulting in marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation.  See 38 C.F.R. § 4.71a, DC 5276 (2013).

As indicated above, the Board has considered whether a higher rating would be available or warranted under any other potentially applicable DC.  Notably, a rating greater than the Veteran's currently assigned 30 percent is not available under DCs 5277, 5279, 5280, 5281, or 5282.  Moreover, the Veteran has not been diagnosed with claw foot with marked contraction of the plantar fascia, hammertoes, very painful callosities, and marked varus deformity, as is required for a 50 percent evaluation under DC 5278.  Although a combined rating of 50 percent or greater would be potentially available under DCs 5283 and 5284 by application of the bilateral factor, see 38 C.F.R § 4.26 (2013), or by showing actual loss of use of both feet, DC 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones, of which there is no evidence in this case, nor is there any indication the Veteran has lost the use of either foot.  The Board also finds that the Veteran's disability picture is not analogous to a severe foot disability, such that separate 30 percent ratings could be assigned under DC 5284, which provides for a maximum rating of 30 percent for "severe" foot injuries.

Although he may be limited in the amount of time he is able to stand or walk, and experiences pain while doing so, it is clear from the evidence that the Veteran has retained some functional ability of both feet.  The Board recognizes that words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  In the instant case, the Veteran's pes planus is primarily manifested by pain on use, without extreme tenderness, marked pronation, marked inward displacement, or severe spasm of the Achilles tendon.  The Board cannot conclude that this equates to a "severe" foot disability, such that his disability is more appropriately rated under DC 5284.

The VA treatment records dated in November 2009 indicated a diagnosis of DJD.  To the extent that the Veteran has DJD of either foot and it is related his bilateral pes planus, a separate rating will not be assigned for arthritis of the feet based on painful motion under DC 5003.  See 38 C.F.R. § 4.71a, DC 5003 (2013).  Pain on manipulation and use of the feet is contemplated by DC 5276, assigning a separate rating based on such pain would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013).

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's bilateral pes planus has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

Although the Veteran has indicated that his bilateral pes planus negatively impacted his job as a federal air marshal (see, e.g., the September 2013 Board hearing transcript), the Board notes that the rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Further, although the Veteran has submitted evidence of a medical disability and made a claim for a higher rating, he has not submitted evidence of unemployability or claimed to be unemployable as a result of his service-connected bilateral pes planus.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Claim to Reopen

The Veteran original claim of entitlement to service connection for hypertension was denied in a July 2004 rating decision.  He did not subsequently perfect an appeal of that denial and the July 2004 RO decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the July 2004 rating decision consisted of the service treatment records (STRs), private treatment records, the Veteran's March 2004 claim, a May 2004 statement from the Veteran, and a June 2004 VA examination report.  STRs documented a blood pressure reading of 150/90 in January 1981.  In May 1982, the Veteran underwent a three day blood pressure reading examination which documented seated blood pressure readings of 132/62, 130/60, 138/76, 134/64, 132/72, and 136/74.  The Veteran's active duty separation examination noted a blood pressure reading of 135/78.  A July 1987 Reserves replacement examination documented a reading of 136/82.  Private treatment records dated in November 1996 confirmed a history of hypertension.  The June 2004 VA examination report noted that the Veteran's "hypertension is less likely than not caused or [a] result of his military service."

Relevant evidence received since the July 2004 denial includes a May 2006 note from Dr. G., a December 2009 statement from the Veteran's spouse, as well as, the Veteran's RO and Board hearing testimony.

In the May 2006 note, Dr. G. stated that the Veteran "has had elevated blood pressure since 1981.  Patient has been treated medically since approximately 1988."  In her December 2009 statement, the Veteran's spouse stated that in 1983, the Veteran told her that the medical staff at Camp Lejeune diagnosed him with high blood pressure and recommended he go on a low salt diet.  She stated that, as a result of persistent high blood pressure, he continued to experience dizzy spells, headaches, and lightheadedness during his subsequent Reserves service.  See the statement from the Veteran's spouse dated December 2009.  Additionally, at the September 2013 Board hearing, the Veteran testified that he experienced high blood pressure that began during his military service and has continued to the present.  See, e.g., the September 2013 Board hearing transcript, pgs. 10-16.

Critically, the newly added evidence described above details in-service symptomatology and continuity of high blood pressure dating from the Veteran's active duty discharge.  This evidence is "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to previously unestablished pertinent facts, namely continuity of symptomatology, and is therefore probative as to the issue of medical nexus.

The Board has considered the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Accordingly, the Board finds that the newly submitted evidence must be considered to fairly decide the claim.

As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The claim of service connection for hypertension is therefore reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected bilateral pes planus is denied.

New and material evidence sufficient to reopen a claim for service connection for hypertension has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran served in the U.S. Marine Corps Reserves from 1984 to 1988.  Although some of his service treatment records from that period of service have been associated with his claims file, these records appear to be incomplete and no formal finding has been made with regard to the missing records.  Accordingly, the Board finds that the Veteran's service treatment records from his Reserve service may be pertinent to the pending claim and should be obtained, to the extent possible.

Here, the Veteran contends that he developed hypertension during his military service and that this disorder has continued to the present day.  See, e.g., the September 2013 Board hearing transcript.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To this end, the Veteran's STRs do not document an in-service diagnosis of hypertension.  However, as indicated above, STRs documented a blood pressure reading of 150/90 in January 1981.  In May 1982, the Veteran underwent a three day blood pressure reading examination which included seated blood pressure readings of 132/62, 130/60, 138/76, 134/64, 132/72, and 136/74.  The Veteran's active duty separation examination noted a blood pressure reading of 135/78.  A July 1987 Reserves replacement examination documented a reading of 136/82.

As described above, the newly added evidence, including the May 2006 note from Dr. G., the December 2009 statement from the Veteran's spouse, and the Veteran's personal hearing testimony raises the possibility that the Veteran's currently diagnosed hypertension initially manifested during his military service.  Thus, an additional VA examination is necessary to determine whether the Veteran has hypertension that was incurred in his service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim; see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records custodians in order to obtain the Veteran's service personnel records from his service in the U.S. Marine Corps Reserves from 1984 to 1988.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

2. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since November 2013.  All such available documents should be associated with the claims file.

3. After the above records are obtained, to the extent available, the Veteran should be afforded a VA examination to determine the nature, extent, and etiology of his hypertension.  The claims file, including a copy of this Remand, must be made available to the examiner for review on conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service.

The examiner should then provide an opinion as to whether it is at least as likely as not, i.e., 50 percent or greater probability, that the currently diagnosed hypertension had its clinical onset during service or is otherwise related to the Veteran's active duty service.  In rendering his opinion, the examiner should consider the Veteran's assertions of continuity of symptomatology dating from his military discharge, to include the significance, if any, of the elevated blood pressure readings documented during his active duty service.

A complete rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4. Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board peals or by the Court for additional development or 



other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


